DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2014/0134378) in view of Schafer (U.S. Pat. No. 9,723,895) and Koyess (US 2010/0156058).
Regarding claim 1, Downs teaches a method of manufacturing a non-lasted athletic shoe (Downs states that footwear fabrication may be accomplished via several alternative processes, including using a female mold that reads on Applicant’s non-lasted skate boot shell, [0168]) comprising: 
placing layers in a flexible state  against a mold surface of a female mold, the layers being thermoformable ([0100]-[0105], [0168]); 
heating the layers against the mold surface ([0098]-[0101]);
applying pressure to the layers against the mold surface of the female mold using an inflatable bladder ([0100]); 
placing a sole portion against the layers in contact with the heel, and side portions, the sole portion in a flexible state, fusing the sole portion in the flexible state with the layers by pressing the sole portion against the layers toward the mold surface of the female mold (sole portion 254 placed over composite layer 103 of upper 102 to sit on the bottom of the sub-shell, and therefore contact the heel, ankle and side portions, [0192]; [0155]; see also [0098]-[0101], [0153]); and 
curing the layers and the sole portion into a shape of the athletic shoe shell ([0101]).
Regarding the limitation of the sole portion being made of a same material as that of at least one of the layers, Downs teaches utilizing viscoelastic materials for both the sole ([0192]) and the upper ([0184]), thus meeting the very broad requirements of the same material being used for the sole and one of the layers.  Downs also teaches that the sole may be made of a polyurethane. Futhermore, Schafer (US 9723895) teaches that it is known to utilize polyurethanes as uppers of various layers in an athletic shoe (claims 1 and 17), wherein the layers are attached to a sole (claims 29-31).  It would be obvious to one of ordinary skill in the art at the time of the invention to utilize the polyurethane upper of Schafer with the polyurethane sole of Downs, given the teaching of Schafer that such upper is suitable for forming athletic shoes having good support.
Regarding the flexible nature of the sole, Downs ([0192]) teaches a “one shot” curing, and as such both the layers and sole would be cured at the same time, wherein the sole would be in a flexible form.  Furthermore, the sole has to be in a flexible form whether fully cured or not, since the final product is a flexible product (claim 20 of Downs).  Also it would clearly be obvious to one of ordinary skill to form an athletic shoe with a flexible sole, since such is a universal requirement for sports.
Downs does not expressly teach a skate boot shell or the mold surface including a mold surface heel portion, a mold surface ankle portion, and mold surface side portions, placing the layers including placing the layers against the mold surface heel portion, the mold surface ankle portion, and the mold surface side portions to define portions of the skate boot shell with the placed layers, the portions of the skate boot shell including a heel portion complementary to the mold surface heel portion, an ankle portion complementary to the mold surface heel portion, and side portions complementary to the mold surface side portion.
However, Koyess teaches a non-lasted skate boot shell (Abstract, [0050]) and the mold surface including a mold surface heel portion, a mold surface ankle portion, and mold surface side portions, placing the layers including placing the layers against the mold surface heel portion, the mold surface ankle portion, and the mold surface side portions to define portions of the skate boot shell with the placed layers, the portions of the skate boot shell including a heel portion complementary to the mold surface heel portion, an ankle portion complementary to the mold surface heel portion, and side portions complementary to the mold surface side portion ([0014], [0075]-[0084]; FIGS. 1-9). Paragraph [0076] of Koyess is instructive:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with heel, ankle, and side portions (as well as these portions defining the skate boot shell) of the layers in order to obtain improved quality and consistency in the production process as desired by Koyess ([0018]).
Additionally, and in the event that Applicant takes exception to Downs’ teaching of non-lasted footwear, Examiner notes that Koyess also teaches non-lasted molding methods in paragraph [0050].
Regarding claim 4, Downs teaches wherein applying pressure to the layers and curing the layers occurs simultaneously ([0101]).
Regarding claim 7, Downs teaches wherein placing the layers includes placing the layers against the mold surface formed by three complementary mold portions of the female mold (FIG. 21 portions match complimentary ankle, heel, and side portions, [0040]).
Regarding claim 8, Downs teaches placing an inner sub-shell against the mold surface and applying pressure to the inner sub-shell against the mold surface (inner skin or layer of article, [0102]).
Regarding claim 9, Downs teaches shaping the layers and the inner sub-shell together (co-cured, [0102]).
Regarding claim 10, Downs teaches selecting a temperature of the layers and the inner sub-shell to avoid binding them together (Because the subshell needs removed using Shape Memory Polymer avoids binding layers and inner sub-shell together, [0105]).
Regarding claim 11, Downs teaches assembling the layers and the inner sub- shell together, and placing the assembled layers and inner sub-shell against the mold surface of the female mold ([0102]).
Regarding claim 12, Koyess teaches bonding the layers and the inner sub-shell together through lamination, the lamination being performed after the layers and the inner sub-shell are shaped (where the sub-shells are bonded to one another and therefore now a laminated structure, [0026]). The references as combined are analogous in the field of manufacturing athletic shoes/boots (Koyess, [0018], [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs to laminate the layers and sub-shell after shaping in order to obtain improved quality and consistency in the production process as desired by Koyess ([0018], [0026]).
Regarding claim 14, Koyess teaches wherein the layers are made of thermoplastic material, and after curing the layers, the method further includes creating at least one geometrical feature on the cured layers by pressing at least one part of the cured layers against a re-shaping mold surface complementary to the at least one geometrical feature ([0020]). The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with subsequent reshaping of the athletic skate/boot in order to better conform to the foot of a person who will use the athletic skate/boot as desired by Koyess ([0020]).
Regarding claim 15, Koyess teaches wherein creating the at least one geometrical feature includes heating the skate boot shell before or during pressing the at least one part of the cured layers against the re-shaping mold surface ([0020]). The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with subsequent reshaping of the athletic skate/boot under heated thermoforming conditions in order to better conform to the foot of a person who will use the athletic skate/boot as desired by Koyess ([0020]).
Regarding claim 16, Downs teaches wherein placing the layers against the mold surface includes forming or bending the layers to conform to the mold surface, the layers forming an outer sub-shell of the skate boot shell and defining the heel portion, the ankle portion, and the side portions of the skate boot shell ([0098]-[0101]).  
Regarding claim 17, Downs teaches wherein forming or bending the layers includes forming or bending the layers including at least a thermoset material in a partially uncured state (curing occurs during forming, ([0098]-[0101])).  
Regarding claim 18, Downs teaches comprising shaping the outer sub-shell by applying heat to the layers ([0098]-[0101]).  
Regarding claim 19, Downs teaches comprising pressing the layers under heat to connect the layers together, the pressed material of the outer sub-shell remaining formable to be able to be formed or bent ([0098]-[0101]). 
Regarding claim 20, Downs teaches method of manufacturing a non-lasted athletic shoe (Downs states that footwear fabrication may be accomplished via several alternative processes, including using a female mold that reads on Applicant’s non-lasted skate boot shell, [0168]), the method comprising: 
forming or bending layers to conform to a mold surface of a female mold ([0100]-[0105]), the layers including at least a thermoset material in a partially uncured state; shaping the outer sub-shell by applying heat to the layers ([0098]-[0101]); 
placing a sole portion made of a same material than that of at least one of the layers against one of the layers in contact with the heel (paragraph [0017] teaches a single-material shell boot), and side portions while the sole portion is in a flexible state, fusing the sole portion with the layers by pressing the sole portion against the layers toward the mold surface of the female mold and applying heat thereto (sole portion 254 placed over composite layer 103 of upper 102 to sit on the bottom of the sub-shell, and therefore contact the heel, ankle and side portions, [0192]; [0155]; see also [0098]-[0101], [0153]), and
applying pressure to the layers and the sole portion against the mold surface of the female mold using an inflatable bladder thereby curing the layers and the sole portion into a shape of the outer sub-shell of the skate boot shell ([0098]-[0105]).
Downs does not expressly teach a skate boot shell or the layers defining a heel portion, an ankle portion, and side portions of the skate boot shell. However, Koyess teaches a skate boot shell and the layers defining a heel portion, an ankle portion, and side portions of the skate boot shell ([0014], [0075]-[0084]; FIGS. 1-9). The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with heel, ankle, and side portions of the layers in order to obtain improved quality and consistency in the production process as desired by Koyess ([0018]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs, Koyess, and Schafer as applied to claim 1 above, and further in view of Tawney (U.S. Pat. No. 5,885,500).
Regarding claim 13, the references as combined do not expressly teach interconnecting the layers and the inner sub-shell using adhesive prior to being cured and pressed against the mold surface. However, Tawney (22, 24) teaches interconnecting the layers and the inner sub-shell using adhesive prior to being cured and pressed against the mold surface (col. 4, ll. 34-37). The references as combined are analogous in the field manufacturing athletic shoes/boots. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the molding of Downs with interconnecting the layers and the inner sub-shell prior to being cured in order to ensure the correct orientation of the parts as desired by Tawney (col. 4, ll. 34-37).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al., Koyess, and Schafer as applied to claim 1 above, and further in view of Weir (US 2010/0295900).
Regarding claim 2, the references as combined do not expressly teach wherein curing the layers includes controlling a curing temperature to control a final thickness of the layers. However, Weir teaches wherein curing the layers includes controlling a curing temperature to control a final thickness of the layers (“desired layer thickness can be controlled by varying…the layer curing temperature [0025]). The references are analogous in shaping cured articles. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with controlling curing temperature in order to obtain the desired layer thickness as taught by Weir).
Regarding claim 3, Downs does not expressly teaches wherein controlling the curing temperature includes increasing the curing temperature to decrease the final thickness of the layers, or decreasing the curing temperature to increase the final thickness of the layers. However, one of ordinary skill in the art would know that curing temperatures affect the viscosity, and therefore thickness, of the article worked upon. Therefore, one of ordinary skill in the art would know to adjust the temperature to obtain the desired thickness for the layers of the athletic boot/shoe.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs, Koyess, and Schafer as applied to claim 1 above, and further in view of Rammig (US 2013/0291400).
Regarding claim 5, the references as combined do not expressly teach wherein placing the layers against the mold surface includes heating the layers before placing them against the mold surface. Koyess, for example, teaches molding heat-formable thermoplastic layers (see e.g., [0020]). However, Rammig teaches heating the layers before placing them against the mold surface (claim 7). The references as combined are analogous in the field manufacturing athletic shoes/boots. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the molding from the combined references with preheating the layers before placing them in the mold surface in order to obtain heated panels as desired by Rammig.

Response to Arguments
Applicant's arguments filed June 14, 2022, have been fully considered but they are not persuasive.
Applicant argues on page 5 of the Response that Downs teaches injection molding of the sole (“curing the layers and the sole portion into a shape”), and “Downs therefore does not teach or suggest, inter alia, ‘placing a sole portion made of a same material as that of at least one of the layers against the layers in contact with the heel, and side, portions, the sole portion in a flexible state.’” Examiner does not address the question of injection molding because this limitation is not required by or excluded in Applicant’s claim set.
Applicant next argues that Downs does not teach the amended limitation “placing a sole portion made of a same material than that of at least one of the layers against one of the layers in contact with the heel, and side portions while the sole portion is in a flexible state” on the basis that Downs “clearly separately forming the composite footwear upper 102 and an injected molded sole 254.” As noted above, Downs uses viscoelastic materials for the sole ([0192]) and upper ([0184]) as well as “one shot” curing ([0192]) for the flexible nature of the sole. Furthermore, Schafer teaches that it is known to utilize polyurethanes as uppers of various layers in an athletic shoe (claims 1 and 17), the same aterial as used in Downs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745